EXHIBIT 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the Quarterly Report on Form 10-Q for the three-month period ending February 29, 2016 of My Cloudz, Inc., a Nevada corporation (the "Company"), as filed with the Securities and Exchange Commission on the date hereof (the "Quarterly Report"), I, Sommay Vongsa, President, Principal Executive Officer and Principal Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended; and2.The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. My Cloudz, Inc.Dated: September 26, 2016 By:/s/ Sommay VongsaSommay VongsaPresident, Principal Executive Officer, Principal Financial Officer,Secretary, Treasurer and sole Director
